Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Kingdom of Sweden on 6/3/2016. It is noted, however, that applicant has not filed a certified copy of the SE1650787-3 application as required by 37 CFR 1.55.
Please include the required documents to reflect proper claim to foreign priority.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 5/20/22, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of 2/25/2022 has been withdrawn. 
A Non-Final Rejection is issued herein due to indefiniteness issues which were not addressed in the previous grounds of rejection. In order to give Applicant the ability to respond to the rejection(s), Examiner has provided them herein. Please see below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 36, the recitations of “such that parts” and “where they would contact the belt” render the claimed invention indefinite because it is not clear what ‘parts’ are being referred to, nor what is referenced by the generic ‘they’. Please amend to reflect the structure which is being narrowed. 
Allowable Subject Matter
Claims 22-26, 28, and 34-35 are allowed. Claims 19-21, 27, 33 are presently withdrawn as a result of the Response to Election made on 1/31/2022. Per MPEP 821.04 and 812.02, the non-elected invention does not contain the allowable subject matter and thus should be cancelled. Examiner requests Applicant cancel the claims of the non-elected invention. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art does not anticipate, teach, or suggest rotating the belt pulley in order to reducible belt pulley circumference after moving the releasably attachable edge portion radially, including the structure disposed in and functioning as required by the combination of claim elements, in combination with additional elements of the claim. Allen as modified by Henley teaches reducing the circumference of a belt pulley, however, the alteration of reducing the circumference takes place as a result of the edge structures moving inwardly, i.e. as in the case of a belt tensioner; the pulley belt circumference is not then subsequently altered by rotation. The difference in functional and structural subject matter imparts redundant circumference reduction features which would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention.  
The following references were also considered during evaluation of the allowable subject matter pointed out above, and are cited herein as pertinent prior art:
GB 191501172 A; Please refer to Figure 2. 
McCutchen (US 20130084782); please see Figure 16 and [0088]. McCutchen does disclose adjusting the belt assembly, but does not disclose, teach, or suggest sufficient structure to read onto the combination of claim elements as recited.
 Rogers (US 7326106); please refer to the adjustable tensioning member 162.
Witters (US 6331138); please refer to Figure 3. 
Regarding claim 28, the claim requires the entirety of the subject matter of allowable claim 22 by reciting ‘the grinding head of claim 22’, and thus is allowed herein. 
Regarding claim 34, the subject matter indicated as allowable in claim 22 is additionally found within the claim limitations, i.e. ‘moving or sliding the releasably attachable edge portion radially inward relative to the belt pulley’,  and ‘rotating the belt pulley after moving the releasably attachable edge portion radially inward such that a circumference of the belt pulley is reduced’.
Claims 23-26 are allowed due to dependency from allowable base claim 22. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723